DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/12/2022 was filed after the mailing date of the Notice of Allowance on 7/13/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Claims 1-7 and 9-23 are currently pending.  In response to the Office Action mailed 2/17/2022, applicant amended claims 1-3 and 16; canceled claim 8.
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/17/2022, with respect to claims 1-7 and 9-23 have been fully considered and are persuasive.  Claims 1-3 were amended to include all of the limitations of canceled claim 8, previously indicated as containing allowable subject matter.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
9. (Amended) The optical system of claim [[8]] 3 wherein the second structure surface has a fill fraction of about 0.8 to about 0.9.
Allowable Subject Matter
Claims 1-7 and 9-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the hybrid lenticular prism has a pitch (p) and a land width (w) and the second structured surface has a fill fraction of about 0.6 to about 0.95, wherein the fill fraction equals (p-w)/p” in combination with all the other limitations of claim 1.
US 20080259634 A1 to Mi et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1 in combination with the all other limitations of claim 1.  Specifically, Mi discloses various limitations of base claim 1: an optical system, comprising: a liquid crystal display (Fig. 6 LCD 20), a backlight light guide (Fig. 6 light guiding plate 10), a light control film disposed between the backlight light guide and the liquid crystal display (See Fig. 6), the light control film comprising: a turning film (Fig. 6 turning film 36a ), comprising: a first substantially smooth surface substantially perpendicular to a display axis (See Fig. 6 turning film 36a); and a first structured surface comprising a plurality of first microstructures defining a first plurality of substantially parallel grooves (Fig. 6 prismatic structure 24), wherein the turning film outputs light substantially collimated in a first plane (See Fig. 7 and Fig. 8 While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). MPEP 2114); and a lenticular diffuser, comprising: a second substantially smooth surface substantially perpendicular to the display axis (Fig. 6 lenticular elements 26); and a second structured surface comprising a plurality of second microstructures each comprising a hybrid lenticular prism, wherein a cross section of each hybrid lenticular prism extends along a plane substantially parallel to the display axis in a direction from the second substantially smooth surface to a vertex (See Fig. 6 lenticular element 26), wherein the plurality of second microstructures defines a second plurality of substantially parallel grooves on the second structured surface extending along a plane substantially perpendicular to the display axis; and a first material having a first refractive index, wherein the first material forms the plurality of second microstructures (See Fig. 6-Fig. 8), wherein the lenticular diffuser is optically coupled to the turning film and the liquid crystal display (See Fig. 6).
However, Mi does not disclose that “the hybrid lenticular prism has a pitch (p) and a land width (w) and the second structured surface has a fill fraction of about 0.6 to about 0.95, wherein the fill fraction equals (p-w)/p, wherein the first plurality of substantially parallel grooves is substantially perpendicular to the second plurality of substantially parallel grooves.”  Further, US 20090180191 A1 to Yamada discloses the first plurality of substantially parallel grooves is substantially perpendicular to the second plurality of substantially parallel grooves (See Fig. 3), but does not disclose that the hybrid lenticular prism has a pitch (p) and a land width (w) and the second structured surface has a fill fraction of about 0.6 to about 0.95, wherein the fill fraction equals (p-w)/p.  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Regarding Claim 2.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the hybrid lenticular prism has a pitch (p) and a land width (w) and the second structured surface has a fill fraction of about 0.6 to about 0.95, wherein the fill fraction equals (p-w)/p” in combination with all the other limitations of claim 2.
US 20080259634 A1 to Mi et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 2 in combination with the all other limitations of claim 2.  Specifically, Mi discloses various limitations of base claim 2: an optical system mounted in a vehicle, comprising: a vehicle; and a display system mounted in the vehicle (statements in the preamble reciting the purpose or intended use of the claimed invention must result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art, Otherwise, the recitation does not serve to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making. See MPEP 2111.02)), the display system comprising: a liquid crystal display (Fig. 6 LCD 20); a backlight light guide (Fig. 6 light guiding plate 10); a turning film, comprising: a first substantially smooth surface substantially perpendicular to a display axis (Fig. 6 turning film 36a); and a first structured surface comprising a plurality of first microstructures defining a first plurality of substantially parallel grooves (Fig. 6 prismatic structure 24), wherein the turning film is adjacent to the backlight light guide (See Fig. 6), wherein the turning film outputs light substantially collimated in a first plane (See Fig. 7 and Fig. 8 While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). MPEP 2114); and a lenticular diffuser, comprising: a second substantially smooth surface substantially perpendicular to the display axis (See Fig. 6); and a second structured surface comprising a plurality of second microstructures each comprising a hybrid lenticular prism , wherein a cross section of each hybrid lenticular prism extends along a plane substantially parallel to the display axis in a direction from the second substantially smooth surface to a vertex, wherein the plurality of second microstructures defines a second plurality of substantially parallel grooves on the second structured surface extending along a plane substantially perpendicular to the display axis (See Fig. 6 lenticular element 26); and a first material having a first refractive index, wherein the first material forms the plurality of second microstructures (See Fig. 6 it is inherent for any light transmissive material to have a refractive index), wherein the lenticular diffuser is optically coupled to the turning film and the liquid crystal display (See Fig. 6).
However, Mi does not disclose that “the hybrid lenticular prism has a pitch (p) and a land width (w) and the second structured surface has a fill fraction of about 0.6 to about 0.95, wherein the fill fraction equals (p-w)/p, wherein the first plurality of substantially parallel grooves is substantially perpendicular to the second plurality of substantially parallel grooves.”  Further, US 20090180191 A1 to Yamada discloses the first plurality of substantially parallel grooves is substantially perpendicular to the second plurality of substantially parallel grooves (See Fig. 3), but does not disclose that the hybrid lenticular prism has a pitch (p) and a land width (w) and the second structured surface has a fill fraction of about 0.6 to about 0.95, wherein the fill fraction equals (p-w)/p.  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 2.  
Regarding Claim 3.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the hybrid lenticular prism has a pitch (p) and a land width (w) and the second structured surface has a fill fraction of about 0.6 to about 0.95, wherein the fill fraction equals (p-w)/p” in combination with all the other limitations of claim 3.
US 20080259634 A1 to Mi et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 3 in combination with the all other limitations of claim 3.  Specifically, Mi discloses various limitations of base claim 3: a turning film (Fig. 6 turning film 36a ), comprising: a first substantially smooth surface substantially perpendicular to a display axis (See Fig. 6); and a first structured surface comprising a plurality of first microstructures defining a first plurality of substantially parallel grooves (Fig. 6 prismatic structure 24), wherein the turning film outputs light substantially collimated in a first plane (See Fig. 7 and Fig. 8 While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). MPEP 2114); and (b) a lenticular diffuser, comprising: a second substantially smooth surface substantially perpendicular to the display axis (See Fig. 6); and a second structured surface comprising a plurality of lenticular prisms defining a second plurality of substantially parallel grooves extending along a plane substantially perpendicular the display axis (See Fig. 6), wherein a cross section of each lenticular prism extends along a plane substantially parallel to the display axis in a direction from the second substantially smooth surface to a vertex (See Fig. 6 lenticular element 26), wherein the lenticular diffuser is optically coupled to the turning film (See Fig. 6), and wherein the lenticular diffuser reflects or refracts light substantially collimated in the first plane toward a second plane substantially perpendicular to the first plane (See Fig. 7 and Fig. 8 While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). MPEP 2114).
However, Mi does not disclose that “the hybrid lenticular prism has a pitch (p) and a land width (w) and the second structured surface has a fill fraction of about 0.6 to about 0.95, wherein the fill fraction equals (p-w)/p, wherein the second structured surface comprising a plurality of lenticular prisms comprises a plurality of two-sided substantially straight-facet prisms having rounded tips separated by a substantially flat land area and the first plurality of substantially parallel grooves is substantially perpendicular to the second plurality of substantially parallel grooves”  
Further, US 20040080938 A1 to Holman et al discloses the second structured surface comprising a plurality of lenticular prisms comprises a plurality of two-sided substantially straight-facet prisms having rounded tips separated by a substantially flat land area (See Fig. 54) for manufacturing tooling relief (para 393).  In addition, US 20090180191 A1 to Yamada discloses that the first plurality of substantially parallel grooves is substantially perpendicular to the second plurality of substantially parallel grooves (See Fig. 3) for improving the front side brightness., but does not disclose that the hybrid lenticular prism has a pitch (p) and a land width (w) and the second structured surface has a fill fraction of about 0.6 to about 0.95, wherein the fill fraction equals (p-w)/p.  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 3.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871